Incoming, Inc. 8-K Exhibit 10.1 EXCHANGE AGREEMENT This EXCHANGE AGREEMENT (the “Agreement”), dated September 30, 2009 (the “Agreement”) is entered into by and among National Association of Professional Minorities, a limited liability company organized and existing under the laws of New Jersey, (“NAPM”), Incoming, Inc., a Nevada corporation(“ICNN”), and the members of NAPM as listed in Exhibit A to this Agreement (collectively the “NAPM Members”) (ICNN, NAPM and each of the NAPM Members each a “Party” and collectively the “Parties”). WHEREAS, the NAPM Members collectively own a 100% interest in NAPM (the "NAPM Units"); WHEREAS,the Parties consider it in their best interests for the NAPM members to exchange the NAPM Units for One Million (1,000,000) shares of common stock of ICNN, par value $ 0.001 per share (the “ICNN Shares”); and WHEREAS, it is the intention of the Parties that: (i) ICNN shall acquire 100% of the NAPM Units in exchangefor the ICNN Shares set forth herein; (ii) In addition to the ICNN Shares, the NAPM Members shall also receive as consideration options to purchase additional shares of ICNN common stock as set forth herein (the “ICNN Options”); and (iii) said exchange shall qualify as a transaction in securities exempt from registration or qualification under regulation D ofthe Securities Act of 1933, as amended and in effect on the date of this Agreement (the “Securities Act”). NOW, THEREFORE, in consideration of the mutual terms, conditions and other agreements set forth herein, and for other good and valuable consideration, the sum and sufficiency of which is hereby acknowledged, the Parties hereto hereby agree as follows: ARTICLE I EXCHANGE OF UNITS FOR COMMON STOCK Section 1.1 Exchange of NAPM Units for ICNN Shares. On the Closing Date (as hereinafter defined) and subject to the terms and conditions set forth in this Agreement, NAPM Members shall sell, assign, transfer, convey and deliver the NAPM Units (representing 100% of the issued and outstanding NAPM Units), to ICNN, and ICNN shall accept the NAPM Units from the NAPM Members in exchange for: (a) the issuance to the NAPM Members of a total of One Million (1,000,000) newly issued common shares of ICNN, as allocated and set forth opposite of the names ofeach of the NAPM Members in Exhibit A hereto; and (b) the issuance to the NAPM Members of options to purchase a total of Two Million (2,000,000)common shares of ICNN at an exercise price of Fifty Cents ($0.50) per share, pursuant to an option agreement in the form set forth in Exhibit B hereto,the options to beallocated as set forth opposite of the names ofeach of the NAPM Members in Exhibit A hereto. Section 1.2 Capitalization. On the Closing Date, immediately before the transactions to be consummated pursuant to this Agreement, ICNN shall have authorized (a) 75,000,000shares of Common Stock, par value $ 0.001 per share, of which 9,570,000shares shall be issued and outstanding, all of which are duly authorized, validly issued and fully paid. Section 1.3 Closing. The closing of the transactions contemplated by this Agreement (“Closing”) shall take place at 10:00 a.m. E.S.T. on or before October 1, 2009 (“Closing Date”) at a place mutually agreed upon by the Parties. At the Closing, NAPM Members shall deliver to ICNN100% of the NAPM Units.In full consideration and exchange for the NAPM Units, ICNN shall issue and exchange with NAPM Members the ICNN Shares, and the ICNN Options. ARTICLE II REPRESENTATIONS AND WARRANTIES OF ICNN ICNN hereby, jointly and severally, represents, warrants and agrees as follows: Section 2.1 Corporate Organization. (a) ICNN is a corporation duly organized, validly existing and in good standing under the laws of Nevada, and has all requisite corporate power and authority to own its properties and assets and to conduct its business and is duly qualified to do business in good standing in each jurisdiction in which the nature of the business conducted by ICNN or the ownership or leasing of its properties makes such qualification and being in good standing necessary, except where the failure to be so qualified and in good standing will not have a material adverse effect on the business, operations, properties, assets, condition or results of operation of ICNN (a "ICNN Material Adverse Effect"). (b) Copies of the Articles of Incorporation and By-laws of ICNN, with all amendments thereto as of the date hereof, have been furnished to NAPM and the NAPM Members, and such copies are accurate and complete as of the date hereof. The minute books of ICNN are current as required by law, contain the minutes of all meetings of the Board of Directors and shareholders of ICNN from its date of incorporation to the date of this Agreement, and adequately reflect all material actions taken by the Board of Directors and shareholders of ICNN. Section 2.2 Capitalization of ICNN. Immediately prior to the issuance of the ICNN Shares, theauthorized capital stock of ICNN consists of (a) 75,000,000shares of Common Stock, par value $0.001 per share, of which 9,570,000shares are issued and outstanding, all of which are duly authorized, validly issued and fully paid.
